Citation Nr: 9929524	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  94-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the period from February 1, 1993 to April 18, 1998, for 
depressive neurosis.

2.  Entitlement to an increased evaluation for depressive 
neurosis, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for low back disorder, 
to include left-sided herniation at L5-S1, degenerative joint 
disease, lumbar strain, and myofascial back syndrome.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1977 to April 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1992 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
10 percent evaluation for depressive neurosis, denied service 
connection for low back disorder, and denied reopening the 
claim for service connection for bronchitis.  The Board 
remanded these claim in September 1996.  In a January 1999 
rating decision, the RO granted a 30 percent disability 
evaluation for depressive neurosis and assigned an effective 
date of April 18, 1998.  The case has been returned to the 
Board for further appellate review. 

In a November 1995 rating decision, the RO considered a claim 
for compensation under 38 U.S.C.A. § 1151 (West 1991) for 
injuries the appellant sustained while hospitalized at a VA 
facility.  Such claim has not been the subject of a notice of 
disagreement, a statement of the case, or a substantive 
appeal and absent such, the Board does not have jurisdiction 
over this issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  Manifestations of the appellant's service-connected 
depressive neurosis during the course of the appeal are 
depressed mood, anxiety, and mood swings and result in no 
more than definite occupational and social impairment.

2.  Medical evidence of a nexus between the diagnoses of 
left-sided herniation at L5-S1, degenerative joint disease, 
lumbar strain, and myofascial back syndrome and service is 
not of record.

3.  Service connection for bronchitis was denied by the RO in 
July 1981.  The appellant did not appeal that decision.  

4.  Evidence submitted by the appellant since the July 1981 
rating decision, which denied service connection for 
bronchitis, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for 
depressive neurosis, for the period from February 1, 1993 to 
April 18, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9433 (1999).

2.  The criteria for a rating in excess of 30 percent for 
depressive neurosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (1999).

3.  A low back disorder, to include left-sided herniation at 
L5-S1, degenerative joint disease, lumbar strain, and 
myofascial back syndrome, was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for bronchitis is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that her claim for an 
increased evaluation for depressive neurosis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, her 
assertion that her service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and her medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for depressive neurosis was granted by 
means of a July 1981 rating decision and assigned a 
noncompensable evaluation.  In an October 1991 rating 
decision, the RO granted a temporary total evaluation under 
38 C.F.R. § 4.29 and assigned a 10 percent evaluation 
thereafter.  This appeal stems from a rating decision dated 
in March 1993 1992, which granted a total disability rating 
from October 1992 through January 1993 for the appellant's 
psychiatric disorder based on 38 C.F.R. § 4.29.  The 10 
percent disability evaluation for depressive neurosis was 
thereafter continued from February 1, 1993.  In a January 
1999 rating decision, the RO granted a 30 percent evaluation 
for depressive neurosis and assigned an effective date of 
April 18, 1998.  The RO granted temporary total evaluations 
for hospitalizations at VA facilities for her 
service-connected psychiatric disorder from July 1994 through 
September 1994.

In an August 1991 VA medical record, it was noted that the 
appellant was interviewed for the purpose of increased 
socialization.  The VA examiner stated that the appellant was 
pleasant and cooperative during the interview.  She expressed 
interest in crossword puzzles and word and number games.  She 
reported that she did not participate in active activities.  
The goals reported by the VA examiner were to involve the 
appellant in scheduled activities to help increase 
motivation, decrease depression, and to involve her in group 
activities to help increase socialization with others.

The appellant was hospitalized at a VA facility from October 
1992 to November 1992.  The VA examiner noted that the 
appellant was admitted for reports of increased depression, 
feelings of isolation, and hopelessness due to increased 
financial problems and problems with her car.  The appellant 
reported that she had been admitted one year prior with 
thoughts of suicide but that she had no suicidal ideation, 
intention, or plan.  The VA examiner noted that 
"immediately" after admission, the appellant appeared to be 
in a much more relaxed mood than that described prior to 
admission.  The VA examiner stated that the appellant was 
smiling and interacting appropriately with other patients.  
The appellant reported some mood swings, and her affect was 
noted to be labile.

The VA examiner stated that at the time of admission, the 
appellant's mental status revealed that she was appropriately 
dressed and in no acute distress.  The VA examiner stated 
that although the appellant had described her mood as 
depressed, she was smiling and appeared animated.  She 
reported no disturbance of perception, and her speech was of 
normal tone and volume, spontaneous, and without evidence of 
delusional ideas.  Higher cortical functions appeared intact.  
The VA examiner stated that during the hospitalization, the 
appellant had been assigned to several activity groups and 
that she participated in the activities in an appropriate 
manner, but noted that at times she behaved in an exaggerated 
manner.  At discharge, the VA examiner noted that the 
appellant was in a stable condition and expressed no suicidal 
ideation or plan.  The diagnosis was dysthymic disorder, 
which was noted to be of mild to moderate impairment.

The appellant was hospitalized at a VA facility from December 
1992 to January 1993.  The VA examiner noted that the 
appellant had been referred from the Mental Hygiene Clinic 
with reports of feeling hopeless, helpless, and depressed.  
The VA examiner stated that the appellant had tried to 
overdose on six tablets of Robaxin but became only nauseated.  
The VA examiner stated that the appellant's main disability 
seemed to be related to social isolation and problems in 
holding steady employment.

At the time of admission, the VA examiner stated that the 
appellant was dressed casually and held her head down, only 
maintaining sporadic eye contact.  He stated that the 
appellant was well oriented and generally cooperative.  He 
stated that the appellant appeared to be externalizing her 
difficulties and that she expressed feelings of helplessness, 
hopelessness, and chronic dysphoric mood.  The VA examiner 
noted that the appellant apparently felt much more secure and 
hopeful while in a hospital environment.  The appellant 
stated that she was going to put her life together again.  
The VA examiner stated, "[t]here appears to be a 
long[-]standing pattern of instability in her self-image, 
occupational functioning, and interpersonal relationships."  
There was no evidence of psychotic symptoms.  The appellant 
denied hallucinations and did not indicate delusional ideas.  
There was no evidence of a formal thought disorder, which was 
generally goal oriented and somewhat circumstantial.  Higher 
cortical functions were intact.  

The VA examiner stated that the appellant benefited from her 
hospitalization, and at the time of discharge, she appeared 
to be in brighter spirits and more hopeful.  The appellant 
reported that she expected to go back to her work at her 
previous job.  The VA examiner noted that the appellant was 
somewhat pessimistic in regards to her ability to change her 
lifestyle and attitude.  The VA examiner stated that the 
appellant was discharged in stable condition.  The diagnosis 
was dysthymia, which was mild to moderate in degree.

In a February 1993 VA outpatient treatment report, the VA 
examiner stated that the appellant appeared to be in a better 
mood.  He noted that the appellant still complained of 
problems with back pain.  He entered a diagnosis of dysthymia 
and stated that the appellant was stable.  She was seen later 
that month requesting additional medication for her 
depression.  The appellant reported having undergone an 
emotional roller coaster, which was helped by the medication.  
The VA examiner noted that the appellant was dysphoric, 
poorly organized, and somatically preoccupied.  The 
impression was depression.

The appellant underwent a VA psychiatric evaluation in June 
1993.  The VA examiner stated that the appellant was casually 
dressed and clean.  Her speech was coherent and relevant.  
There were no hallucinations or delusions.  Her affect was 
appropriate, and mood was mild-to-moderately depressed.  The 
VA examiner stated that the appellant had a phobia about 
heights and noted that she would not fly planes.  The VA 
examiner stated that he appellant abstracted proverbs well.  
She was oriented times three.  Memory was good for recent and 
remote events.  She recalled three objects of three after 
five minutes.  Calculations were satisfactory.  The VA 
examiner stated that the appellant was competent to handle 
her own funds and that no diagnostic testing was indicated.  
The diagnosis was dysthymia.

The appellant was hospitalized at a VA facility from July 
1994 to September 1994.  It was noted that the appellant was 
admitted with a complaint of being, "pre-suicidal."  The VA 
examiner noted that the appellant had been previously 
hospitalized and was being seen twice a week on a fee basis 
and had been doing "fair."  The appellant reported that she 
was put on medication because she had been diagnosed with 
bipolar disorder because of her frequent mood swings.  The 
appellant reported that she had been working as a pizza 
delivery person and her car broke down.  She stated that she 
could not afford to fix her car and thus she could not work, 
which had caused her to be depressed and have fleeting 
thoughts of suicide, but not constant thoughts of suicide.  
The appellant reported that besides medication, she had a gun 
at home.  The VA examiner noted that the appellant denied 
suicidal and homicidal ideations and contracted for safety.

The mental status examination revealed a well-oriented woman 
with good eye contact.  The appellant's mood was described as 
depressed and nervous, and her affect was described as 
labile.  The VA examiner stated that during the examination, 
the appellant smiled and laughed appropriately.  Her speech 
was coherent and not delusional.  The VA examiner stated that 
the appellant denied suicidal ideation and that there was no 
evidence of a psychosis.  The VA examiner stated that the 
appellant's attending physician during the hospitalization 
did not feel that the appellant had symptomatology of a 
bipolar-affective disorder.  The appellant was interviewed by 
vocational rehabilitation.  The appellant expressed fears of 
returning to school and felt that she was not highly 
motivated to engage in any type of activity.  It was noted 
that at the time of discharge, the appellant was medically 
stable.  The diagnosis was dysthymia, which was noted to be 
moderate.

Private medical records from F. Miley, M.D., dated from 
February 1994 to September 1995 reveal that the appellant 
reported emotional ups and downs.  At times, she was down 
about her life feeling self destructive and other times she 
reported that she was feeling good.  The appellant reported 
hearing voices yelling at her and later reported that she was 
better able to ignore the voices.  In February 1994, Dr. 
Miley entered a diagnosis of schizoaffective disorder, 
bipolar type and rule out borderline personality disorder.  
In June 1995, Dr. Miley noted that the appellant was on 
Zoloft but that she was not clearly psychotic.  In April and 
August 1995 letters, Dr. Miley stated that the appellant was 
being treated for schizoaffective disorder, bipolar type with 
mood swings and psychotic episodes, which was currently 
controlled on medication.

The appellant had a personal hearing before the Board in 
August 1995.  She stated that she had trouble sleeping.  She 
reported that she had had at least three suicide attempts.  
The appellant stated that she was able to get along with her 
supervisors at work and do her job.  She stated that other 
people at work avoided her because she would "jump down 
their throat."  The appellant stated that she had not missed 
work because of her psychiatric disorder.  She stated that 
she was a chaplain at the Mary Kenny Veterans Council and of 
her DAV chapter.  She stated that she would attend meetings 
about once a month.  She stated that she attended church and 
bible study, but that she did not really associate with the 
other women in the class.  The appellant stated that she had 
a couple of friends, but that she did not seek them out all 
the time.  She stated that she would not go out with them 
very much but would talk on the phone.  The appellant stated 
that she was undergoing treatment every two to three months 
at VA.  She stated that she had been let go or left other 
jobs because she did not get along with someone at work.

The appellant was in group therapy at a VA facility from 1995 
to 1996.  The appellant was noted to be an active participant 
and attentive during the sessions.  In January 1996, the 
appellant reported that she was benefiting from the group 
sessions.  

In a June 1996 VA outpatient treatment report, it was noted 
that the appellant was doing fairly well.  She reported being 
active in fixing and painting her house and that she had 
planned a vacation for the upcoming month.  The VA registered 
nurse stated that the appellant's affect was bright.  The 
assessment was that the appellant was stable.  

The appellant underwent a VA psychiatric evaluation in April 
1998.  The appellant reported a long history of depression 
since 1980.  She stated that since that time, there was not 
one time that she felt 100 percent.  She stated that she felt 
depressed with little motivation and energy.  The appellant 
reported feeling nervous, but denied any history of panic 
attacks.  She stated that she had thought about suicide and 
attempted it once by overdose.  The VA examiner stated that 
the appellant had no psychotic symptoms, looseness of 
associations, or flight of ideas.  He stated that she did 
have emotional lability, as she stated that she would feel 
bad one minute and not so terrible the next minute, but never 
100 percent.  The VA examiner stated that the appellant had 
no impairment of thought process or communication.  She had 
no delusions or hallucinations and no inappropriate behavior.  
She had no suicidal or homicidal thoughts.  The VA examiner 
stated that the appellant was able to maintain her personal 
hygiene and other activities of daily living.  She was 
oriented to person, place, and time and was able to register 
three out of three objects and recall three out of three 
objects.  She completed the serial three test.  Her speech 
had regular rate and rhythm and was coherent.  The appellant 
described her mood as depressed and nervous.  She had no 
impaired impulse control, and no difficulty sleeping.  The VA 
examiner stated that no diagnostic tests were need and that 
the appellant was competent to handle VA funds.  The 
diagnosis was dysthymic disorder.  The VA examiner entered a 
Global Assessment of Functioning (GAF) score of 70.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In the December 1992 rating decision on appeal, the RO 
reviewed the appellant's claim under the rating criteria for 
mental disorders at that time.  The criteria for mental 
disorders were amended in November 1996.  In its January 1999 
rating decision, the RO reviewed the appellant's claim under 
the new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991) (when regulation changes after claim has been 
filed but before appeal process has been completed, version 
most favorable to claimant will apply).  See 38 U.S.C.A. 
§ 5110 (West 1991).  Thus, the Board will discuss both the 
old criteria and the new criteria for the benefit of 
comparing the two.  The old criteria and the applicable 
ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

38 C.F.R. § 4.132, Diagnostic Code 9405.  In Hood v. Brown, 4 
Vet.App. 301 (1993), the Court stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 C.F.R. § 7104(d)(1) (West 1991).  In precedent 
opinion, dated November 1993, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree".  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOGCPREC 
9-93 (Nov. 9, 1993).  

The new criteria and the applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9433.  The Board notes 
that the appellant entered a claim to the effect that her 
psychiatric disorder was more severe than evaluated.  The RO 
increased the disability rating for her psychiatric disorder 
from 10 percent to 30 percent in January 1999; however, only 
effective as of April 18, 1998.  The appellant has stated 
that her service-connected depressive neurosis warrants a 
100 percent evaluation.

A.  Evaluation in excess of 10 percent from 
February 1, 1993 to April 18, 1998

The Board finds that the clinical findings in treatment 
reports, both VA and private, since February 1, 1993, are 
substantially the same findings as reported in the April 18, 
1998, VA examination report.  The appellant has consistently 
reported depressed feelings and mood swings, which have been 
substantiated by medical evidence, including hospitalizations 
for her depressive neurosis.  In the January 1999 rating 
decision, the RO granted a 30 percent evaluation based upon 
the clinical findings made in the April 1998 examination 
report.  The RO stated in their decision, "The veteran's 
[GAF] score is at the high range for the [30 percent] 
evaluation, however, the evidence taken as a whole provides 
an adequate basis for the [30 percent] evaluation."  The RO 
then stated that the effective date was the date of the VA 
examination, as the Rating Board was unable to name any other 
evidence which supported an entitlement to an increased 
evaluation based on heightened symptomatology.  The RO's 
reasons and bases seem contradictory in that it determined 
that the evidence "taken as a whole" supported the 
30 percent evaluation, but then went on to state that nothing 
prior to the April 1998 VA examination report showed 
heightened symptomatology.  The Board disagrees.

The Board does not find that the symptoms described in the 
April 1998 VA examination report are distinguishable to those 
described in medical records, both private and VA, during the 
appeal period.  For these reasons, the Board believes that 
the correct effective date for the 30 percent evaluation is 
the date the appellant submitted her claim for an increased 
evaluation.

B.  Evaluation in excess of 30 percent

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent under both the old and new rating 
criteria.  In August 1991, the appellant was noted to be 
cooperative and pleasant, but that she needed to increase 
socialization with others.  In October 1992, she reported 
feelings of depression, isolation, and hopelessness due to 
increased financial problems.  The VA examiner noted that 
during hospitalization, the appellant smiled and interacted 
with other patients.  At admission, she was in no acute 
distress and was dressed appropriately.  She smiled and 
appeared animated.  She reported no disturbance of perception 
and her speech was normal.  At discharge, her dysthymic 
disorder was determined to be mild to moderate.  The 
appellant was hospitalized in December 1992 with reports of 
feeling hopeless, helpless, and depressed.  The VA examiner 
noted that the appellant's main disability was her social 
isolation.  During her interview, she maintained sporadic eye 
contact.  The VA examiner stated that the appellant had a 
long-standing pattern of instability in her self-image, 
occupational functioning, and interpersonal relationships.  
At the time of discharge, she was noted to be in brighter 
spirits and more hopeful.

In February 1993, she was described as dysphoric, poorly 
organized, and somatically preoccupied.  The impression was 
depression.  In June 1993, she was described as casually 
dressed and clean.  Her speech was coherent and relevant.  
She had no hallucinations or delusions.  She was oriented 
times three.  Her affect was appropriate, and her mood was 
mild-to-moderately depressed.  The diagnosis was dysthymia.  
In July 1994, the appellant reported that she was pre-
suicidal and was hospitalized.  She described her car 
breaking down and not being able to work which caused her to 
be depressed and have fleeting thoughts of suicide, but it 
was noted that the thoughts of suicide were not constant.  
The appellant denied homicidal and suicidal ideations, and 
she contracted for safety.  She was described as well 
oriented and having good eye contact.  Her mood was depressed 
and nervous, and her affect was labile.  The VA examiner 
noted that during the interview, the appellant smiled and 
laughed appropriately.  Her speech was coherent and not 
delusional.  At discharge she was diagnosed with dysthymia, 
which was determined to be moderate.

In August 1995, the appellant stated that she did not have 
many friends, but that she had some and would talk to them on 
the phone but rarely did things outside of work with them.  
She stated that she would attend church and bible study.  She 
further stated that she had attempted suicide at least three 
times.

Private medical records from Dr. Miley, reported a 
schizoaffective disorder.  He stated that the appellant had 
mood swings and psychotic episodes.  In June 1996, she was 
noted to be doing fairly well and was described as being 
stable.  In April 1998, the appellant reported that she felt 
depressed and nervous, and had little motivation and energy.  
She denied panic attacks.  The appellant was described as 
having no looseness of associations or flight of ideas.  The 
VA examiner stated that the appellant was emotionally labile.  
She was not homicidal or suicidal.  She had no hallucinations 
and no inappropriate behavior.  She was oriented to person, 
place, and time.  She had regular speech.  The VA examiner 
entered a diagnosis of dysthymic disorder and assigned a GAF 
score of 70.  The Board finds that the symptoms described 
above are indicative of no more than a 30 percent evaluation.

Comparing the old criteria to the new criteria, the Board 
believes that neither one is more favorable to the appellant 
than the other.  The appellant's disability falls within the 
30 percent evaluation under both criteria.  Because the RO 
considered the appellant's disability under both criteria, a 
Bernard issue is not raised by the Board's consideration of 
both criteria in this decision.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In line with the 30 percent evaluation of 
the old criteria, the appellant stated that she had few 
friends and would rarely go out and do things with them.  She 
stated that she did speak to them on the phone.  She has 
reported that she was tired of being alone.  The appellant 
has continued to work in various jobs.  Although she 
testified that she had been fired and left jobs because she 
could not get along with other employees, she has been 
consistently employed.  She has described that she has a lack 
in initiative.  She expressed fears in going back to school 
when interviewed with vocational rehabilitation.  In line 
with the 30 percent evaluation under the new criteria, the 
evidence of record shows that she has mood swings, where she 
goes from feeling depressed to feeling okay.  She functions 
satisfactorily and takes care of herself.  Such has been 
noted by VA examiners to be appropriately dressed and 
behaving appropriately.  In the April 1998 examination 
report, the VA examiner noted that the appellant was able to 
take care of her daily hygiene.  The appellant has denied 
panic attacks.  She has reported some sleep impairment.  No 
memory loss has been either reported by the appellant or by 
medical professionals.  The facts establish that 
manifestations of the appellant's psychiatric disorder are no 
more than 30 percent disabling.

This determination is supported by the VA physician's finding 
in the April 1998 VA psychiatric examination that the GAF 
score was 70.  Although the GAF does not fit neatly into the 
rating criteria, the GAF is evidence, the Court has noted the 
importance of the GAF and defined the terms of the GAF.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  A GAF score of 70 is defined as "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  Mild symptoms are 
indicative of no more than a 30 percent evaluation.

The evidence of record does not establish that the 
appellant's ability to establish effective and favorable 
relationships with people is considerably impaired.  Again, 
although she has not reported numerous friends, she has 
reported that she does have friends and that she would speak 
to them on the phone.  She has reported that she attends 
church and bible study classes and that she is a chaplain.  
She does not have a flattened affect.  During interviews, she 
smiled and laughed appropriately.  Her speech has been 
consistently described as coherent and relevant.  
Additionally, she has been consistently described as having 
no flight of ideas or looseness of associations.  Memory and 
concentration have been reported as intact.  Although she has 
reported suicide attempts, she has consistently reported 
during hospitalizations and VA psychiatric evaluations as not 
being suicidal.  She has denied delusions and hallucinations.  
VA examiners have entered determinations that the appellant's 
psychiatric disorder is mild, mild-to-moderate, and moderate.  
The Board finds that the criteria for an evaluation in excess 
of 30 percent are not met.

As to Dr. Miley's determination that the appellant has a 
schizoaffective disorder, the Board notes that service 
connection is in effect for depressive neurosis.  During her 
hospitalization in 1994, her treating physician determined 
that she did not have symptomatology of a bipolar-affective 
disorder.  Additionally, the appellant was described as not 
being psychotic in VA hospitalization summary reports and VA 
treatment report.  

The appellant is competent to report her symptoms.  However, 
to the extent that the appellant states that her 
service-connected psychiatric disorder warrants a 100 percent 
evaluation, the medical findings do not support her 
assertion.  The evidence has not shown that she is virtually 
isolated in the community.  She has not been reported as 
having inappropriate behavior.  She has denied panic attacks.  
She has been able to hold a job throughout the appeal period.  
The appellant has not been reported as disoriented.  In fact, 
she has consistently been reported to be oriented times 
three.  No VA or private medical professional has reported 
any of these findings as to the appellant.  Although the 
appellant testified about past suicide attempts, she 
consistently reported during VA hospitalizations and 
psychiatric evaluations that she was not suicidal.  Taking 
the appellant's contentions into account and the medical 
findings, the preponderance of the evidence is against her 
claim and an evaluation in excess of 30 percent is not 
warranted.   

II.  Service connection

The appellant claims that service connection is warranted for 
her back.  She states that she injured her back in service 
when she fell on ice and that she re-injured her back in a 
car accident.  She states that she has had pain in her back 
on and off since service and that her current back problems 
are related to her inservice injuries.  In its remand dated 
in September 1996, the Board found the appellant's claim of 
entitlement to service connection for a back disorder was 
well grounded, as there was evidence of a current back 
disorder and a back injury in service, and found her 
statements of intermittent back pain satisfactory evidence of 
a nexus for the purposes of determining a well grounded 
claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  The appellant did not 
serve on active duty during a time of war, and thus 
entitlement to application of 38 U.S.C.A. § 1154(b) (1999) is 
not warranted.

Service medical records reveal that in February 1979, the 
appellant fell on ice.  She reported pain in her back.  The 
examiner stated that the appellant had pain on pressure at 
the lower dorsolumbar spine.  There was no deformity of the 
spine, and no localized sign of neurologic deficit as to the 
upper and lower extremities.  Straight leg raising was 
positive at 40 degrees on the right, otherwise there was no 
other findings.  X-rays taken of the dorsal and lumbosacral 
spine showed no fracture or dislocation.  The diagnosis was 
contusion of back secondary to fall.  A determination was 
made that this fall was incurred in line of duty.  The next 
day, the appellant complained of back pain.  She reported 
that the pain was gone in the mornings, but would increase 
with work or movement.  The impression was back pain.  In an 
October 1979 report of medical examination, clinical 
evaluation of the appellant's spine and other musculoskeletal 
system were normal.  In a report of medical history completed 
by the appellant at that time, she stated "no" to ever 
having or having now recurrent back pain.

The appellant underwent a VA examination in July 1981.  
Examination of the joints and muscles were all normal and 
showed normal range of motion.  In a July 1991 VA 
hospitalization summary report, it revealed that examination 
of the appellant's back and spine revealed no costovertebral 
angle tenderness and normal range of motion.  In a May 1992 
VA outpatient treatment report, the appellant reported back 
pain on the right for the last three to four days.  She 
stated that the pain was nonradiating.  She reported that she 
injured herself when she fell on her wrist.  The appellant 
stated that her back pain had improved since the prior week.  
No diagnosis was entered.  

In a November 1992 VA hospitalization summary report, it 
stated that a physical examination revealed an unremarkable 
physical examination.  Neurologic examination was within 
normal limits.  During the hospitalization, an inpatient 
treatment report revealed that the appellant was found on the 
floor in between her bed and the window.  She reported pain 
in the superior aspect of her left scapula.  There was good 
range of motion of the shoulder joint without an obvious 
point of tenderness or dislocation.  There was no evidence of 
bruising or erythema to alleged injury site.  The assessment 
was status post fall with subjective left shoulder/scapula 
complaints.

In December 1992, an MRI of the appellant's lumbar spine 
revealed a very small eccentric left-sided herniation at L5-
S1, which was noted to come very close to the left S1 root 
but produce no perceptible mass effect on it.  That same 
month, the appellant reported that she had fallen three weeks 
prior and had injured her right shoulder.  She reported 
increasing low back pain since the fall.  It was noted that 
the appellant had had a history of low back pain with an 
exacerbation of pain starting three weeks prior.  Examination 
revealed only mild muscular and paraspinals palpable without 
spasm and without paraspinal spasm bilaterally.  Straight leg 
raising was negative.  Motor strength was 5/5 bilaterally.  
Deep tendon reflexes were 1 to 2+ bilaterally.  X-rays 
revealed mild degenerative joint disease, greatest at L5-S1.  
There was no destructive bony or disc changes and no 
lithuria.  The results of the MRI were reported.  The VA 
examiner entered a diagnosis of acute lumbar strain and 
chronic myofascial back syndrome.  

In January 1993, while hospitalized at a VA facility, the 
appellant reported an exacerbation of her chronic lower back 
pain.  She was seen by neurosurgery.  The consult impression 
was that the appellant had an acute lumbar strain, which had 
exacerbated her chronic lumbar myofascial syndrome.  No 
neurosurgical intervention was recommended.  In March 1993, 
the appellant reported low back pain, which excluded her 
lower extremities.  The VA examiner stated that the 
examination was "stable."  The impression was chronic low 
back pain without radiculopathy.  In June 1993, the appellant 
was seen for back pain.  On palpation of the appellant's 
spine, there were no palpable spasms.  The VA examiner noted 
that the appellant was unable to bend over to touch her toes.  
The assessment was chronic low back pain.

The appellant was hospitalized at a VA facility in July 1994 
for depressive neurosis.  The appellant reported that she had 
had chronic low back pain for several years.  Examination of 
the appellant's back revealed decreased range of motion 
without spasms or tenderness.  A diagnosis of chronic low 
back pain was entered into Axis III.

In an August 1994 private disability evaluation, the 
appellant reported the injury in service where she fell on 
the ice, as well as the automobile accident.  She stated that 
in December 1979, she was evaluated for severe pain in her 
back and the inability to walk, and was told she had a 
herniated disc.  The appellant stated that following service, 
she experienced intermittent back pain with minor movements.  
She stated that she continued with her own care of using a 
hot pad and using over-the-counter medications.  No diagnosis 
was entered.

In a December 1994 psychological testing evaluation, the 
appellant reported that she had injured her back in 1979, 
when she slipped on ice on the flight line.  She stated that 
she injured her back again that same year in an automobile 
accident.  She stated that she was informed at that time that 
she had a couple of herniated discs.

The appellant had a personal hearing before the Board in 
August 1995.  The appellant's representative noted that the 
service medical records revealed that the appellant had 
reported low back pain on several occasions.  He noted that 
the appellant had injured her cervical spine in an automobile 
accident.  The appellant testified that she was hospitalized 
in December 1979 for therapy on her back.  She stated that 
she could not walk at that time without assistance.  She 
reported that she was told at that time that she had a 
herniated disc.  The appellant was asked why she did not 
indicate at separation that she had a back problem.  The 
appellant stated that she had intended to get onto the police 
force and that with a back injury, she could not have passed 
the physical.  She stated that the words "back injury" on 
her application would have prevented her from being hired.

The appellant stated that subsequent to service, she would 
try to lift things and would strain her back.  When asked 
when she was first treated after service, the appellant 
stated that she remembered being treated in 1982 at the 
Tampa, Florida, VA Medical Center.  However, the appellant 
testified that she did her own treatment between 1982 and 
1992, which consisted of hot baths.  She stated that she 
would treat her back about three to four times per year.  The 
appellant stated that the pain she had now was more constant 
than the pain she had in service.  She stated that the pain 
went from her shoulders to her legs.  

The appellant has alleged that she injured her back in 
service, which she is competent to assert and which is 
substantiated by the service medical records.  However, the 
appellant has not brought forth competent medical evidence of 
a relating the injury in service to the current diagnoses of 
left-sided herniation at L5-S1, degenerative joint disease, 
lumbar strain, and myofascial back syndrome.  Additionally, 
the diagnosis of arthritis was not shown until more than 10 
years following service, and there is no medical evidence of 
record relating it to military service.  The Board is aware 
that the appellant stated at her Board hearing that she had 
had pain in her back on and off since service.  Although this 
statement was considered competent evidence of a nexus 
between the inservice injury and her current back disorder 
for the purposes of determining a well grounded claim, her 
testimony, standing alone, cannot establish a nexus between 
the diagnoses of left-sided herniation at L5-S1, degenerative 
joint disease, lumbar strain, and myofascial back syndrome 
and service, as that requires medical evidence.  See Savage, 
10 Vet. App. 488, 496 (1997), citing Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed.Cir. 1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996) (medical evidence is needed to provide 
causal nexus between veteran's inservice injury and arthritis 
of the cervical spine).  No medical professional has 
attributed the current diagnoses related to the appellant's 
low back to an injury in service.

The Board notes that the diagnosis of acute lumbar strain in 
November 1992 is clearly not attributable to service.  
Additionally, although the diagnosis of myofascial back 
syndrome was determined to be "chronic," it does not relate 
the disorder to any episode in service.  Finally, the 
appellant has claimed that she was seen at the Tampa, 
Florida, VA Medical Center from 1982 to 1992.  The RO 
attempted to obtain such records; however, the Tampa, 
Florida, VA Medical Center stated that they had no records 
relating to the appellant during that time period.

At this time, the only evidence that supports the claim of a 
nexus between the diagnoses of left-sided herniation at L5-
S1, degenerative joint disease, lumbar strain, and myofascial 
back syndrome and service are the appellant's own statements 
and testimony.  The appellant is not a medical professional, 
and she is not competent to make medical opinions as to the 
etiology of a diagnosis.  


III.  New and material evidence

The appellant states that she has bronchitis, which first 
manifested during service.  She states that once she 
developed bronchitis in service, she has had it twice a year 
since that time.

In a July 1981 rating decision, the RO denied service 
connection for bronchitis.  The evidence before the RO at 
that time included the appellant's statements, service 
medical records, and a VA examination report.

The service medical records reveal that in July 1977, the 
appellant was seen with severe epigastric pain.  The 
diagnosis entered was bronchitis.  In December 1978, the 
appellant reported a cough and chest pain with more pain on 
deep breathing.  She reported that she had had chills since 
the prior evening.  The examiner noted that the appellant had 
been diagnosed with bronchitis about one year prior and that 
the appellant reported that these were the same symptoms.  
The examiner stated that x-rays showed increased bronchial 
markings.  The diagnosis was acute bronchitis.  In a report 
of medical examination conducted in October 1979, clinical 
evaluation of the appellant's lungs and chest was normal.  In 
the report of medical history completed by the appellant at 
that time, she stated "yes" to ever having or having now 
shortness of breath and pain or pressure in chest.  She 
stated "no" to ever having or having now chronic cough.  
The examiner noted that the appellant had been seen in July 
1977 for bronchitis, but added that there were no 
complications and no sequelae.

The appellant underwent a VA examination in July 1981.  The 
appellant reported that she had had recurrent episodes 
bronchitis once a year for "a long time."  She reported 
that the last episode had been in December 1978 and had 
continued through February 1979.  Examination of the 
appellant's respiratory system revealed that the chest was 
short and broad.  The expansion was equal and even, and the 
breath sounds were normal without rales.  The diagnosis 
entered was recurrent bronchitis, by history.

In the July 1981 rating decision, the RO denied service 
connection for bronchitis, stating that such had not been 
found on the last examination.  In essence, the RO determined 
that the appellant had not brought forth evidence of 
incurrence or aggravation of chronic bronchitis in service, a 
current diagnosis of chronic bronchitis, or evidence of a 
nexus between chronic bronchitis and service, and thus 
service connection was not warranted.  The appellant did not 
appeal that decision, and it became final.  A final decision 
may be reopen upon the submission of new and material 
evidence.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the July 1981 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Since the July 1981 rating decision, VA and private medical 
records, and the appellant's testimony at her personal 
hearing before the Board have been associated with the claims 
file.  A November 1985 VA outpatient treatment report reveals 
that the appellant was seen with a severe cold, which she 
reported started five days prior.  She stated that she had a 
sore throat and chest congestion and that she had productive 
cough with dark-tinged sputum.  Examination revealed the 
right side to be bullous myringitis.  The left side was 
clear.  Throat and nose were negative.  The neck had 
bilateral anterior cervical adenopathy.  The chest was clear 
to auscultation.  The impression was bronchitis/myringitis.  
Other records have shown that chest x-rays taken in December 
1991, June 1992, and September 1992 were normal.  In a 
September 1992 VA outpatient treatment report, the appellant 
reported that she had had bronchitis twice a year for the 
last 10 years.  She stated that she would experience typical 
symptoms for three days of dry morning cough and shortness of 
breath.  She reported that the symptoms would resolve with 
oral antibiotics.

The appellant testified at a personal hearing before the 
Board in August 1995.  She stated that she had been treated 
once or twice a year since service for bronchitis.  She 
testified that she had recently been given inhalers.  The 
appellant stated that she had never been hospitalized for 
bronchitis.  She stated that she was treated soon after 
service at the Tampa, Florida, VA Medical Center.  The 
appellant stated that was currently being treated at VA for 
bronchitis.  

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The VA medical records and private medical records which do 
not relate to the appellant's claim to reopen the issue of 
entitlement to service connection for bronchitis, such 
evidence is not relevant and thus are not new and material 
evidence.  38 C.F.R. § 3.156(a).

Service connection was previously denied for bronchitis 
because the appellant had not brought forth evidence of 
chronic bronchitis in service, evidence of chronic bronchitis 
post service, nor competent evidence of a nexus between 
chronic bronchitis and service.  Since the July 1981 rating 
decision, the appellant has not cured any of the above 
defects.  The service medical records established that she 
had bronchitis in service two times.  Although there has been 
a post service diagnosis of bronchitis since the July 1981 
denial, that does not establish chronic bronchitis, nor does 
it relate the episode of bronchitis to the appellant's 
military service.  Since the 1985 diagnosis of bronchitis, 
the appellant has not brought forth any evidence of chronic 
bronchitis.  Ultimately, the additional evidence of record is 
not so significant that it must be considered in order to 
decide the merits of the claim.  See id.

The Board finds that the appellant's contentions that she 
developed chronic bronchitis in service are not new and 
material evidence.  The appellant had made the same 
allegations at the time of the July 1981 rating decision and 
thus such allegations are cumulative and redundant of that 
which had been previously considered and would not be new and 
material evidence.  38 C.F.R. § 3.156(a); see Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Additionally, the 
appellant is not competent to state that she either incurred 
bronchitis in service or that she currently has bronchitis.  
See Moray v. Brown, 5 Vet. App. 211 (1993) ("If lay 
assertions of medical causation will not suffice initially to 
establish a plausible, well-grounded claim [for service 
connection], it necessarily follows that such assertions 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108").  



ORDER

Entitlement to a 30 percent disability rating, but no more, 
for depressive neurosis from February 1, 1993 to April 18, 
1998, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  Entitlement to a 
rating in excess of 30 percent for depressive neurosis is 
denied.  Service connection for low back disorder, to include 
left-sided herniation at L5-S1, degenerative joint disease, 
lumbar strain, and myofascial back syndrome, is denied.  New 
and material evidence not having been submitted, the appeal 
to reopen the veteran's claim of entitlement to service 
connection for bronchitis is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

